UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 or  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-140257 Phoenix International Ventures, Inc (Exact name of registrant as specified in its charter) Nevada 20-8018146 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 61B Industrial Parkway Carson City, NV 89706 (Address of principal executive offices) (Zip Code) (775) 882 9700 (Registrant’s telephone number, including area code) Securities registered under Section 12(b) of the Act: None. Securities registered under Section 12(g) of the Act: Common Stock, par value $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes  No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes  No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer  Non-accelerated filer  (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes  No  As of December 31, 2010 8,142,658 shares of common stock were outstanding. The aggregate market value of the common stock held by non-affiliates of the registrant, as of December 31, 2010, the last business day of the fiscal year, was approximately $1,058,546 based on the close price of thirteen-cents ($.13) for the registrant’s common stock as quoted on the Over-the-Counter Bulletin Board on that date. Shares of common stock held by each director, each officer and each person who owns 10% or more of the outstanding common stock have been excluded from this calculation in that such persons may be deemed to be affiliates. The determination of affiliate status is not necessarily conclusive. As of May 12,2011, there were 16,879,818 shares of our common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. -1- TABLE OF CONTENTS Part I Item 1. Business 3 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 9 Item 2. Properties 9 Item 3. Legal Proceedings 9 Item 4. (Removed and Reserved) 9 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 12 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 16 Item 8. Financial Statements and Supplementary Data 17 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A[T]. Controls and Procedures 31 Item 9B. Other Information 32 Part III Item 10. Directors, Executive Officers, and Corporate Governance 33 Item 11. Executive Compensation 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 38 Item 13. Certain Relationships and Related Transactions, and Director Independence 39 Item 14. Principal Accounting Fees and Services 41 Part IV Item 15 Exhibits, Financial Statement Schedules 42 Signatures 43 -2- PART I ITEM 1.BUSINESS Corporate Information Phoenix International Ventures, Inc. (“we,” “us,” “our” or the “Company”) was incorporated on August 7, 2006 under the laws of the State of Nevada. Phoenix Aerospace, Inc. was incorporated on April 18, 2003 under the laws of the State of Nevada. The Company, Zahir Teja, and Phoenix Aerospace, Inc. entered into a Share Exchange Agreement dated as of December 1, 2006. Under the Share Exchange Agreement, Mr. Teja, the sole owner and principal of Phoenix Aerospace, Inc. exchanged all the issued and outstanding shares of Phoenix Aerospace, Inc.’s common stock for 3,000,000 shares of the common stock of the Company. As a result of this transaction, Phoenix Aerospace, Inc. became a wholly owned subsidiary of the Company, and Mr. Teja became a principal stockholder of and continued to be a principal of the Company. The effective date of this transaction was January 1, 2007. General The Company was formed to invest and develop business in the fields of aerospace and defense. We, through our wholly owned subsidiary, Phoenix Aerospace, Inc. (ISO-Certified), design, manufacture, upgrade and remanufacture electrical, hydraulic and mechanical support equipment primarily for the United States Air Force and Navy and the United States defense-aerospace industry. Currently our support equipment is used to maintain or operate various aircrafts or aircraft systems, such as the F-22 fighter and the F-16 fighter, which are in current production; and the P-3 surveillance plane and various other `legacy' aircraft which are no longer in production. Some of the support equipment for a number of weapon systems in current production, as well as `legacy' weapon systems are in need of overhaul or are obsolete and need to be replaced. We remanufacture some of the existing support equipment, and also manufacture new support equipment.Frequently new support equipment is not available, has long delivery lead times, or is very expensive to purchase. Upgrading and remanufacturing of existing support equipment thus becomes an alternative. Our remanufacturing process for existing support equipment is designed to respond to this market. Our remanufacturing process involves breaking down the support equipment for analysis, addressing component obsolescence issues, replacing or refurbishing broken or defective components, rebuilding the support equipment, and finally testing the support equipment so that it has the same form, fit and function of the original support equipment in accordance with the original manufacturer's specifications. We also design and manufacture new ground support equipment.In this process, we generally bid on a government contract after conducting an internal cost analysis and pricing plan. We then submit a formal proposal based on our estimated budget.Once the contract has been awarded, we design the requested unit and test a prototype before producing the units. The Military Market The U.S. military market which we contract with and seek to contract with includes two branches of the U.S. military-the U.S. Air Force (the “USAF”) and the U.S. Navy-and a number of contractors who have extensive business relationships with branches of the U.S. military. The U.S. military market is largely dependent upon government budgets, particularly the defense budget. The funding of government programs is subject to Congressional appropriation. While U.S. defense contractors have benefited from an upward trend in overall defense spending in the last few years, the ultimate size of future defense budgets remains uncertain. Current indications are that the total defense budget will remain the same or decrease over the next few years. Independent to the US Defense Department Budget, much of the Legacy Support Equipment in service today are facing obsolescence and maintainability issues which may require some equipment to be replaced with new equipment or be remanufactured. The US Armed Forces maintains a significant inventory of Ground Support Equipment that has been deployed in a harsh environment. When this equipment returns to theUS, it will require major overhaul and maintenance. The Company has positioned itself to be at the forefront within this sector with its technical skills and license agreements to generate future revenues even though there should be no assurance. -3- The U.S. Government and U.S. Defense Contractors Contracting Process We market our products and services through direct contact with officials of branches of the U.S. military and officials of various major defense contractors. In the military market, the sales cycle for our products usually entails a number of complicated steps and can take from six months to two years. The sales cycle in the commercial markets is generally not as complex or time consuming, but still may take as long as two years. Sales to the military and government markets are greatly influenced by special budgetary and spending factors pertinent to these organizations. Our U.S. government contracts are obtained through the Department of Defense procurement process as governed by the Federal Acquisition Regulations and related regulations and agency supplements, and are historically fixed-price contracts. This means that the price is agreed upon before the contract is awarded and we assume complete responsibility for any difference between estimated and actual costs.Subsequent to September 30, 2006, we entered into several cost plus contracts. This means that under the applicable agreement, we are entitled to be reimbursed for our costs and are entitled to be paid a fixed rate of return. What constitutes reimbursable costs and the prescribed rate of return is ordinarily subject to negotiation. Under the Truth in Negotiations Act of 1962 (the “Negotiations Act”), the U.S. government has the right for three years after final payment on certain negotiated contracts, subcontracts and modifications, to determine whether we furnished the U.S. government with complete, accurate and current cost or pricing data as defined by the Negotiations Act. If we fail to satisfy this requirement, the U.S. government has the right to adjust a contract or subcontract price by the amount of any overstatement as defined by the Negotiations Act. U.S. government contracts permit the U.S. government to unilaterally terminate these contracts at its convenience. In the event of such termination, we are entitled to reimbursement for certain expenditures and overhead as provided for in applicable U.S. government procurement regulations. Under certain circumstances, we are also subject to certain U.S. State Department and U.S. Department of Commerce requirements involving prior clearance of foreign sales. Such export control laws and regulations either ban the sale of certain equipment to specified countries or require U.S. manufacturers and others to obtain necessary federal government approvals and licenses prior to export. As a part of this process, we, in the event we engage foreign distributors, would generally require such foreign distributors to provide documents which indicate that the equipment is not being transferred to, or used by, unauthorized parties abroad. Warranty and Customer Service We generally provide one-year warranties on all of our products covering both parts and labor, although extended warranties may be purchased by customers. At our option, we repair or replace products that are defective during the warranty period if the proper usage and preventive maintenance procedures have been followed by our customers. Repairs that are necessitated by misuse of such products or are required beyond the warranty period are not covered by our normal warranty. In cases of defective products, the customer typically returns them to our Carson City, Nevada facility. Our service personnel then replace or repair the defective items and ship them back to the customer. Generally, all servicing is done at our plant, and we charge our customers a fee for those service items that are not covered by warranty. Except for our extended warranties, we currently do not offer our customers any formal written service contracts. Customers We sell our products, directly or indirectly, primarily to the U.S. military market and large aerospace and military contractors. We also sell to various European customers which to date has not been a material part of our business. -4- Competition We compete in our market against other concerns, most of which are larger and have greater financial, technical, marketing, distribution and other resources than we do. We compete on the basis of competency, service, performance, reliability, price and deliveries. We believe that we have well positioned ourselves to remain competitive in our target markets as demonstrated by the following examples: ● Lockheed Martin Aeronautics Company - licensee; ● DRS Environmental Systems, Inc. – licensee; ● Lockheed Martin Simulation, Training and Support - approved vendor; ● Lockheed Martin Air Logistics Center - approved vendor; ● U.S. Navy Prime Contractor; ● U.S. Navy Designated Depot Repair Center for Certain Support Equipment; ● U.S. Air Force Prime Contractor; ● U.S. Army Prime Contractor ● Honeywell Aerospace GmbH approved vendor; ● Northrop Grumman approved vendor; ● Boeing approved vendor ● ISO 9001/2008 Certified; and ● Experienced with the U.S. government contracting process. Research and Development Activities We do not devote a material amount of time to separate research and development activities. Employees During our fiscal year ended December 31, 2010, we had eight (8) full time employees, including two officers, we also hadone (1)part time employee. As of the date of this report we have five (5) employees. None of our employees are covered by a collective bargaining agreement or are represented by a labor union. We consider our relationships with our employees to be satisfactory. -5- ITEM 1A.RISK FACTORS Investing in our common stock involves a high degree of risk and should only be considered by investors who can afford a total loss of their investment in our shares. Prospective investors should carefully consider the risks described below, together with all of the other information included or referred to in this Annual Report on Form 10-K, before purchasing shares of our common stock. There are numerous and varied risks, known and unknown, that may prevent us from achieving our goals. The risks described below are not the only ones we will face. If any of these risks actually occur, our business, financial condition or results of operation may be materially adversely affected. In such case, the trading price of our common stock could decline and investors in our common stock could lose all or part of their investment. Risks Related To Our Business Our auditors have issued a going concern opinion on our financial statements As a result of our loss from operations and working capital deficit as at December 31, 2010, our independent accountants have expressed doubt as to our ability to continue as a going concern in their opinion and audit of our financial statements as at December 31, 2010 and for the fiscal year then ended. We may fail to continue as a going concern, in which event you may lose your entire investment in our shares. We have historically operated at a loss and may continue to do so. Failure to properly execute our current business plan may result in our inability to continue as a going concern. We require raising additional capital in order to sustain our ongoing operations. We have historically incurred losses, have a working capital deficit, have significant accounts payable and until recently have been unable to pay our obligations. A substantial portion of our obligations are owed to key vendors which are critical to the operations in our business.If we are unable to work out terms or pay in full within the near future it may have a material effect upon our ability to continue operations. We have minimal current assets to meet our outstanding obligations at December 31, 2010 and as of the date of this report. Although we obtained additional equity financing in early 2011 and used a portion of the proceeds to pay certain the above obligations, there can be no assurance that we will be able to pay ongoing obligations in the ordinary course of business as they occur in the future. We could be liable to refund certain payments under our government contracts. Under the Truth in Negotiations Act of 1962 (the “Negotiations Act”), the U.S. government has the right for three years after final payment on certain negotiated contracts, subcontracts and modifications, to determine whether we furnished the U.S. government with complete, accurate and current cost or pricing data as defined by the Negotiations Act. If we fail to satisfy this requirement, the U.S. government has the right to adjust a contract or subcontract price by the amount of any overstatement as defined by the Negotiations Act, and require us to refund any overstated charges. Our ability to generate revenue is dependent upon our success in obtaining awards for a very narrow category of contracts. Our ability to generate all of our revenues is dependent upon our success in obtaining awards for a very narrow category of aerospace and defense contracts. If we are not successful in receiving contracts from the U.S. government and/or U.S. defense industry contractors for any reason, including our failure to meet eligibility requirements, competition, our failure to perform under prior contracts, and/or changes in government and/or defense industry contracting policies, we would not generate sufficient revenue to continue in business. In addition to the foregoing, we are subject to the following risks in connection with government contracts: ● The frequent need to bid on programs prior to completing the necessary design, which may result in unforeseen technological difficulties and/or cost overruns; ● The difficulty in forecasting long-term costs and schedules and the potential obsolescence of products related to long term fixed-price contracts; ● The risk of fluctuations or a decline in government expenditure due to any changes in the US Department of Defense budget or appropriation of funds; ● When we act as a subcontractor, the failure or inability of the primary contractor to perform its price contract may result in an inability to obtain payment of fees and contract costs; ● Restriction or potential prohibition on the export of products based on licensing requirements; and ● Government contract awards can be contested by other contractors. -6- We are dependent on major customers and any loss of these customers could have a substantial adverse effect on our business, results of operations or financial condition. We generate 89% of our total sales from five major customers. The loss of any of these customers could have a material adverse impact on our business. The termination of our ongoing government contracts or our inability to enter into additional government contracts could have a material adverse effect on our business and results of operations. We cannot assure you that an increase in defense spending will be allocated to programs that would benefit our business. The government's termination of, or failure to fully fund, one or more of the contracts for the programs in which we participate could have a material adverse effect on our financial position and results of operations. The risk that governmental purchases of products may decline stems from the nature of the ourbusiness with the U.S. government, in which the U.S. government may: ● terminate contracts at its convenience; ● terminate, reduce or modify contracts or subcontracts if its requirements or budgetary constraints change; ● cancel multi-year contracts and related orders if funds become unavailable; ● shift its spending priorities; ● adjust contract costs and fees on the basis of audits done by its agencies; and ● inquire about and investigate business practices and audit compliance with applicable rules and regulations. Our failure to obtain and maintain required certifications could impair our ability to bid on aerospace and defense contracts. We are required to maintain quality certification and to meet production standards in order to be eligible to bid on government contracts. If we fail to maintain these certifications or any additional certification which may be required, we will be ineligible to bid for contracts which would impair our ability to continue in business. Because many of our contracts provide for a fixed price, our failure to accurately estimate costs could result in losses on the contracts. In bidding on fixed price contracts, we must accurately estimate the cost of performance. To the extent that our costs exceed our estimate, we will lose money on the contracts. Such cost overruns could result from a number of factors including increases in costs of materials, an underestimation of the amount of labor required and design or production problems. To the extent that we subcontract work under our contracts, any failures by our subcontractors could impair our relations with the contracting agencies. We frequently use subcontractors to perform work or provide materials for our contracts. We are dependent upon the subcontractors to meet the quality and delivery requirements of the contracting agency. To the extent that the products or services provided by the subcontractors do not meet the required specifications or are delivered late, the contract may be terminated by the U.S. government for default. Such a default could result in our disqualification from bidding on contracts. Product malfunctions or breakdowns could expose us to liability, particularly in connection with our remanufacturing of obsolete and old support equipment. The risk that our support equipment may malfunction and cause loss of man hours, damage to, or destruction of, equipment or delays is significant. Consequently, we, as a manufacturer or remanufacturer of such support equipment, may be subject to claims if such malfunctions or breakdowns occur. In remanufacturing activities, we deal with obsolete and old equipment which increases the chance of product malfunctions or breakdowns. We do not presently maintain product liability insurance. -7- If we are unable to attract and retain qualified engineering personnel, our ability to continue our business could be impaired. Our business is dependent upon our engaging and retaining engineering personnel with experience in the aerospace and defense industries. To the extent that we are unable to hire and retain these engineers, our ability to bid on and perform contracts will be impaired. We rely on our senior executive officer, the loss of whom would materially impair our operations. We are dependent upon the continued employment of certain key employees, including our President and Chief Executive Officer, Zahir Teja because of his experience and his contacts in this industry.We have entered into an employment agreement with Mr. Teja; however, the agreement does not assure us that he will continue to work for us since he may terminate his employment agreement on 90 days' notice. The loss of Mr. Teja would materially impair our operations. Because of our small size and our relative lack of capital and resources, we may have difficulty competing for business. We compete for contract awards directly with a number of large and small domestic and foreign defense contractors, including some of the largest national and international defense companies, as well as a large number of smaller companies.Many of these competitors have greater financial, technical, marketing, distribution and other resources than we do.Our relative lack of capital and resources may continue to place us in a competitive disadvantage.If we are unable to compete successfully, our business may fail. Risks Relating To Our Common Stock Any additional funding we arrange through the sale of our common stock will result in dilution to existing stockholders. We are seeking to raise additional capital through the sale of additional shares of common stock in order to meet our working capital needs and effectuate our business plan. Such stock issuances will cause stockholders' interests in our Company to be diluted and such dilution will negatively affect the value of the shares owned by our existing stockholders. Our Chief Executive Officer and other members of our Board of Directors make and control corporate decisions that may be disadvantageous to the minority stockholders. Mr. Zahir Teja, our President, Chief Executive Officer and Director, and other members of our board of directors, directly or through their respective members of their families, control a majority of the outstanding shares of our common stock. Accordingly, they have and will have significant influence in determining the outcome of all corporate transactions or other matters, including the election of directors, mergers, consolidations and the sale of all or substantially all of our assets, and a change in control. The interests of Mr. Teja and/or our other directors may differ from the interests of the other stockholders and thus result in corporate decisions that are disadvantageous to other stockholders. Currently, there is a limited public market for our securities, and there can be no assurances that any substantial public market will ever develop. Currently, our stock is admitted for quotation on the Over-the-Counter Bulletin Board; however, there is presently no substantial public market for our common stock.We cannot predict the extent to which investor interest in us will lead to the development of an active, liquid trading market. Active trading markets generally result in lower price volatility and more efficient execution of buy and sell orders for investors. Even if we are successful in developing a public market, there may not be enough liquidity in such market to enable stockholders to sell their stock. If an active public market for our common stock does not develop, investors may not be able to re-sell the shares of our common stock that they have purchased, rendering their shares effectively worthless and resulting in a complete loss of their investment. In addition, our common stock is notfollowed by any market analysts, and there are not institutions acting as market makers for the common stock. Either of these factors could adversely affect the liquidity and trading price of our common stock. Until our common stock is fully distributed and an orderly market develops in our common stock, if ever, the price at which it trades is likely to fluctuate significantly. Prices for our common stock will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for shares of our common stock, developments affecting our business, including the impact of the factors referred to elsewhere in these Risk Factors, investor perception of our company, and general economic and market conditions. No assurances can be given that an orderly or liquid market will ever develop for the shares of our common stock. -8- Because we may be subject to “Penny Stock” rules, the level of trading activity in our stock may be reduced. Broker-dealer practices in connection with transactions in "penny stocks" are regulated by penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on some national securities exchanges). The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the nature and level of risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and, if the broker-dealer is the sole market maker, the broker-dealer must disclose this fact and the broker-dealer's presumed control over the market, and monthly account statements showing the market value of each penny stock held in the customer's account. In addition, broker-dealers who sell these securities to persons other than established customers and "accredited investors" must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. Consequently, these requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security subject to the penny stock rules, and investors in our common stock may find it difficult to sell their shares. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES Effective as of March 1, 2009, we lease a production facility located at 61B Industrial Parkway, Carson City, NV 89706, under a lease that expired on February 28, 2011, at a monthly rent of $5,430. Minimum payments on this lease for the next 12 months will be $65,160. Management believes that these facilities will meet our operational needs for the near future. ITEM 3.LEGAL PROCEEDINGS The Company knows of no material litigation or proceeding, pending or threatened, to which it is or may become a party. ITEM 4. (removed and reserved) -9- PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common stock is quoted on the Over-the-Counter Bulletin Board (the “OTC Bulletin Board”) under the symbol, PIVN.OB. Our shares of common stock began being quoted on the OTC Bulletin Board effective September 21, 2007. The following table contains information about the range of high and low bid prices for our common stock for each quarterly period of 2010 and 2009. Fiscal Quarter End Low Bid High Bid 31-Mar-11 $ $ 31-Mar-10 $ $ 30-June-10 $ $ 30-Sep-10 $ $ 31-Dec-10 $ $ 31-Mar-09 $ $ 30-June-09 $ $ 30-Sep-09 $ $ 31-Dec-09 $ $ The source of these high and low prices was Yahoo.com. These quotations reflect inter-dealer prices, without retail mark-up, markdown or commissions and may not represent actual transactions. The high and low prices listed have been rounded up to the next highest two decimal places. Holders of Our Common Stock As of December 31, 2010, we had 67 stockholders of record. -10- Dividends There are no restrictions in our articles of incorporation or by-laws that prevent us from declaring dividends. The Nevada Revised Statutes, however, do prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution. We have not paid any dividends on our common stock. We currently intend to retain any earnings for use in our business, and therefore do not anticipate paying cash dividends in the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans Equity Compensation Plan Information as of December 31, 2010 The Company does not currently have a formal equity compensation plan.Also, as ofDecember 31, 2010there were no outstanding equity awards either under a plan approved by security holders or not approved by security holders. Recent Sales of Unregistered Securities In June and August 2009, the Company entered into three new promissory note agreements with related parties, an Israeli individual and two notes with Cyprus Corporation, in the aggregate amount of $125,000. These notes are to be paid in full at various dates between June 18, 2010and August 23, 2010 and bear 15% interest per annum. In addition, these notes were discounted by the issuance of shares of the Company’s common stock equal to 5% of the principal amount of the note. In total the Company issuedan aggregate of 6,479 shares in connection with this discount. In July and August 2009, two investors extended their promissory note arrangements that were entered into in the previous year in the aggregate principal amount of $89,474 for an additional one year bearing 15% interest per annum. These notes will now mature in the fiscal quarter ending September 30, 2010. These notes were discounted by the issuance of shares of the Company’s common stock equal to 5% of the principal amount of the notes. In total the Company issued an aggregate of 4,110 shares in connection with this discount. On December 31, 2009, Anney Business Corp, a consultant, exercised an option to purchase 56,000 shares in redemption of$28,000 of accrued expenses in accordance with a consulting agreement. On February 2, 2010 the Company issued 14,140 shares of common stock to a note holder for consideration of extending the maturity date of a promissory note. On June 10, 2010 the Company issued 1,768 shares of common stock to a note holder for consideration of extending the maturity date of a promissory note. On March 25, 2010 the Company issued 10,500 shares of common stock to a note holder for consideration of extending the maturity date of a promissory note. On May 20, 2010 the Company issued 2,943 shares of common stock to a note holder for consideration of extending the maturity date of a promissory note. On March 24, 2011, the Company issued an aggregate of 1,666,667 shares of common stock for $250,000 in cash to certain investors including our board members Messrs. Amit Barzelai, Uri Wittenberg and Hagai Langstadter . In addition, approximately $337,000 of debt that was in default as at March 24, 2011 (consisting of $300,000 original principal amount plus accrued interest thereon) issued to certain note holders (including Zvi bar-nes Nissensohn, the father of Ofer Bar-Nes Nissensohn) were converted into approximately 2,247,000 shares of the Company’s common stock at the price of $0.15 per share.The Company also issued 283,333 shares of common stock to an affiliate of Amit Barzelai and agreed to issue 30,000 additional shares of its common stock to the converting note holders in consideration for prior debt extensions. On April 1, 2011, we engaged the services of Strategic Global Advisors, LLC (“SGA”) as our investor relations consultant under a one year agreement calling for fees of $7,500 per month.In addition we issued 500,000 shares to SGA and granted it a five year option to purchase an additional 500,000 shares at an exercise price of $0.15 per share. -11- In April 2011, the Company’s board of directors approved an agreement whereby $408,000 of accrued obligations owed by our Company and its Phoenix Aerospace subsidiary to Zahir Teja, our President and Chief Executive Officer was converted into 2,720,000 additional shares of our common stock, at a conversion price of $0.15 per share. In April 2011, the Company issued an aggregate of 1,000,000 additional shares of its common stock to four members of our board of directors and granted to such persons options to purchase an aggregate of 1,000,000 additional shares at an exercise price of $0.15 per share. In May 2011 $55,910 was raised through the promise to issue 372,733 shares of common stock. For a further description of the above transactions, see Item 10. Directors, Executive Officers and Corporate Governance and Item 13. Certain Relationships and Related Transactions and Director Independence, elsewhere in this Annual Report. The offering of the promissory notes, the shares of common stock and the warrants was not registered under the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon the exemptions from the registration requirements of the Securities Act set forth in Section 4(2) thereof as a transaction by the Company not involving any public offering, the investors met the “accredited investor” criteria required by the rules and regulations promulgated under the Securities Act, there was no underwriter and no general solicitation related to the offering. ITEM 6.SELECTED FINANCIAL DATA Not applicable. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Forward-Looking Statements The information set forth in Management's Discussion and Analysis or Plan of Operations ("MD&A") may contains certain "forward-looking statements" including, among others (i) expected changes in the Company's revenues and profitability, (ii) prospective business opportunities and (iii) the Company's strategy for financing its business. Forward-looking statements are statements other than historical information or statements of current condition. Some forward-looking statements may be identified by, among other things, the use of forward-looking terminology such as “believes,” “estimates,” “intends,” “plan” “expects,” “may,” “will,” “should,” “predicts,” “anticipates,” “continues,” or “potential,” or the negative thereof or other variations thereon or comparable terminology, and similar expressions are intended to identify forward-looking statements.These forward-looking statements relate to the plans, objectives and expectations of the Company for future operations. Although the Company believes that its expectations with respect to the forward-looking statements are based upon reasonable assumptions within the bounds of its knowledge of its business and operations, in light of the risks and uncertainties inherent in all future projections, the inclusion of forward-looking statements in this Annual Report on Form 10-K should not be regarded as a representation by the Company or any other person that the objectives or plans of the Company will be achieved. You should read the following discussion and analysis in conjunction with the Financial Statements and Notes attached hereto, and the other financial data appearing elsewhere in this Annual Report on Form 10-K The Company's revenues and results of operations could differ materially from those projected in the forward-looking statements as a result of numerous factors, including, but not limited to, the following: the risk of significant natural disaster, the inability of the Company to insure against certain risks, inflationary and deflationary conditions and cycles, currency exchange rates, changing government regulations domestically and internationally affecting our products and businesses. Overview Phoenix International Ventures, Inc. (“we,” “us,” “our,” “PIV” or the “Company”) was incorporated on August 7, 2006. The financial statements are consolidated with those of our wholly owned subsidiaries, Phoenix Aerospace, Inc. (“PAI”) and Phoenix Europe Ventures Ltd. (“PEV”) -12- The Company manufactures and remanufactures aircraft ground support equipment. This equipment is needed to operate and maintain military aircraft.We provide this ground support equipment in the following ways: · Studies for Life Extension of Aging Equipment - Analyze obsolescence, supportability, maintainability, and recommend future design for replacement. · Manufacture – Design, engineer, and produce per customer specifications. · Manufacture New – Legacy equipment under license of Original Equipment Manufacturer (OEM). · Remanufacture – Aged equipment to virtually condition and warranty them as new. · Parts Trading - Supply other support parts for various equipment on a retail basis. The different types of contracts detailed below: · Long term manufacturing and design contract – generally, contracts which have expected durations of more than twelve months. · Short term manufacturing contracts and orders – generally, orders for a specific unit which require less than twelve months of work to complete. · Remanufacturing orders and contracts – generally, orders for a specific unit and requires less than twelve months of work to complete. · Parts trading – generally, these orders are for parts that are not manufactured by the Company; and the Company buys and sells these parts with limited added value. · Study contracts – generally, these contracts are for general services related to the conducting of feasibility and proof of concept studies on items requested by the customer. We have historically had success with forming partnerships with large, well-known OEM’s in the defense industry in order to develop our manufacturing and remanufacturing niche.Based on these historic successes we recently entered into a licensing agreement with DRS Environmental Systems, Inc. (a subsidiary of DRS Technologies, Inc., which is a wholly-owned subsidiary of Finmeccanica S.p.A).Management believes this agreement provides us with proprietary technical data to manufacture. With this data it is very likely we can get contracts on a sole-source basis to manufacture and remanufacture equipment which we have already been providing and other products we have not yet had the opportunity to provide.We also believe this agreement could lead to higher volume contracts in the areas of our expertise.As of the date of this report, we have not executed any definitive contracts under this agreement nor is there any assurance that we will in the near-term. Results of the Operations - Fiscal Summary Results of Operations During the year ended December 31, 2010 the Company was in a very precarious financial position primarily related to the lack of success in obtaining the working capital necessary to pay our obligations timely which, correspondingly, prevented us from fulfilling our open customer orders; producing from our backlog; and generating sufficient operational cash flows.The following is a detailed discussion of our results for the periods presented in this report: Revenue The 51% decline in revenue for the twelve months ended December 31, 2010 from the same period in 2009 was the result of our inability to obtain parts and services from outside vendors necessary to complete and ship our products beginning in mid-2010. Additionally, in early 2010, our production staff, along with our officers, performed a detailed cost analysis of the USAF trailer program (revenue for this program is recognized using the percentage of completion method) that began in late 2008.This analysis resulted in a significant increase in our estimated costs to complete the first phase of the program.Correspondingly, we reduced the revenue recognized through December 31, 2010 related to the project by approximately $350,000 and recognized a loss of approximately $60,000.Additionally, the adjustments in our cost estimates resulted in us not recognizing revenue in 2010 related to the project while the 2009 recognized revenue was approximately 41% of the total for that period. Our currently revised estimates indicate additional costs to complete the first phase of this program are approximately $1,260,000 of which approximately $1,200,000 is expected to be billed to the Air Force in late 2011 into 2012. -13- Our revenues from our other manufacturing, re-manufacturing, and parts-trading were relatively flat in 2010.While study contracts accounted for approximately 12% of our 2010 revenue (13% of the total in 2009), actual revenue recognized on these contracts decreased approximately 33% from 2009.The decrease in study contract revenue was a result of the completion of studies that began in 2009, were completed in 2010, and no new studies were started during 2010. If we are successful in obtaining the necessary additional capital we expect increases in our revenue in the second half of 2011 and into 2012.These increases are expected to be substantially generated from the completion of the first phase of the USAF trailer program; the next phase of the trailer program in which we believe we will be able to achieve at a lower cost than that of the first; and expected orders obtained from our DRS licensing agreement as discussed above; however, there are no assurances that these expectations will be realized. Cost of Sales Our cost of sales as a percentage of revenueincreased in 2010 (approximately $2,160,000 in 2010 and $2,691,000 in 2009) despite the decline in our revenues due to additional costs incurred on the trailer program as discussed above while not recognizing any corresponding revenue from the project.Additional increases in the cost of sales in 2010 were due to increases in our raw materials resulting from our inability to pay our vendors timely which further prevented us from taking advantage of volume discounts and being subject to price increases in commodities used in these materials. Based on our previous experience we expect margins to increase, but there can be no assurance given that will actually occur. General and Administrative Expenses Our 2010 general and administrative expenses generally remained the same in 2010 from 2009.In 2010 our general and administrative expenses were approximately 57% of our total revenue compared to 31% in 2009. In 2010 salaries accounted for approximately 28% of our general and administrative expenses which represented a slight decline from the comparable period in 2009 due to a reduction in our administrative staff in 2010. Legal, accounting, and consulting fees, which accounted for approximately 33% of the total general and administrative expenses in 2010, increased from the 2009 period due to increases in the costs of ourannual audit; reviews of our interim financial statements; and increases in our business and marketing consulting services. Our other general and administrative expenses which primarily consist of utilities, travel to support our marketing and capital raising efforts, and rent, remained relative flat for the periods presented. In 2010 we also incurred a one-time charge related to the write-off obsolete inventory of approximately $114,000 that was classified as non-current inventory in 2009. In early 2011 we were able reduce some of our general and administrative expenses through salary reductions with our officers, reductions in our overall workforce, and the elimination of consulting agreements.We expect to maintain these reduced expense levels until such time we are able obtain additional financing and increase our manufacturing as discussed above. Other Expenses In 2010 we experienced a slight increase in our other expenses primarily related to interest expense for our outstanding debt and debt extension incentives.We expect this to increase in 2011 through which time we are successful at either paying off the debt with cash or converting to shares of our common stock as many of these debts are in default and provide our creditors with penalty provisions as discussed in our notes to our consolidated financial statements. Summary of Liquidity We have produced poor financial results in 2010 from our operations even though we maintained a reasonable amount of backlog largely because of our inability to pay current obligations. The lack of working capital prohibited us from being able to execute a necessary amount ofcontract work during 2010 to meet these obligations timely. In March, 2011, we successfully converted $300,000 of the aggregate principal amount of certain obligations into common shares of the Company at $ 0.15 per sharewhich was at a premium to the market price of our common shares at the time of conversion.At the same time, our Board of Directors approved the raising of up to $1,000,000 in equity through private placement offerings of our common shares of stock at $0.15 a share. To date, we have raised $315,000 through the private placement offering; however, there is no assurance we will achieve continued success. -14- In April 2011, our Board of Directors, as an additional cost saving objective, approved the elimination of our wholly-owned subsidiary, Phoenix Europe Ventures, Inc. which was based in Israel. We have diverse customer payment arrangements in some of our contracts. Some payments are contingent upon delivery and have a net 30 payment schedule, while some customers make advances or allow milestone billing which allows financing of the production process; this is typical in all of our revenue streams.Still, there are large outlays for materials and engineering that on occasion have caused delays in payments to our suppliers. Due to our large working capital deficit we have fallen behind in paying our suppliers, however, we have reached an understanding with some of our key suppliers to whom we owe money, whereby they will continue to supply us with products and services as long as we continue to make progress paying down existing past invoices. For new orders going forward in the near future, we anticipate that suppliers may require payment prior to shipment. Our significant current obligations will continue to hamper our ability to generate significant cash flows from our operations for at least the first half of 2011. Cash Flows As noted above we experienced poor operational cash flows beginning in late 2009 and continuing through 2010.Our operational cash outlays were partly off-set by the deferral of a significant portion of vendor obligations.We are no longer in a position to defer these payments and require significant working capital infusions in the near future. Our investing activities through 2010 consisted only of equipment purchases essential to maintaining the reduced level of operations for much of the year.At the present time, we do not believe we need significant amounts of cash for equipment purchases to begin our expected increased level of business in 2011. For the twelve months ended December 31, 2010, as further discussed above, we were unsuccessful in obtaining significant capital through debt or equity offerings.As further noted above, in early 2011, we have begun an aggressive plan to raise significant capital primarily through equity offerings. Sources of Liquidity In March 2011 new members were nominated to the Board and subsequently, the new Board approved to raise up to $1,000,000 by private placement of our common shares at $0.15 per share of which we have raised $305,000 as of the date of this report. In April 2011, we engaged the services of Strategic Global Advisors LLC an Investor Relations company to assist in generating market awareness of the company.Through this relationship, we are targeting a raise of approximately of $ 700,000 in early to mid 2011 through additional private placements of our common stock, however, there is no assurance this will actually be successful. We have also engaged the services of Assured Value Advisors, Inc. who is experienced in merchant banking and financing for other funding later in 2011, however there is no assurance of succeeding. With the expected capital infusions as noted above, we believe we will be able to generate cash from operations through our existing backlog and from obtaining new orders through our newly entered DRS agreement as discussed above. The US Armed Forces maintains a significant inventory of Ground Support Equipment that has been deployed in harsh environments which has led to worn out or unreliable Ground Support Equipment. Furthermore, obsolescence issues may require some equipment to be replaced with new equipment or be remanufactured. When this equipment returns from these environments, it requires major overhaul and maintenance.We believe we have positioned ourselves to be at the forefront within this sector with our technical skills and licenses in place. Debt Obligations We are in the process of raising both equity capital through private placement and other debt financing to fund the working capital demand.In March 2011, a group of three (3) note holders converted an aggregate principal amount of $300,000 in notes to equity.Currently we are in default on most of our outstanding notes payable.We have offered the same conversion terms and conditions to these note holders.To date we have been unsuccessful in converting additional notes, however, these negotiations are on-going. -15- Recent Issued Accounting Pronouncements Please refer to our summary of significant accounting policies contained in the footnotes to consolidated financial statements. Critical accounting policies: Our discussion and analysis of our financial condition and results of operation are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Since these estimates are inherently uncertain, actual results may materially differ. The following is a discussion of material accounting policies that are both most important to the portrayal of our financial condition and results, and that require management’s most difficult, subjective, or complex judgments often as a result of the need to make estimates about the effect of matters that are inherently uncertain. Revenue Recognition We are currently in engaged in the manufacture of aircraft engine trailers for the United States Air Force (“USAF”). Due to the long-term nature of the project we recognize revenue using the percentage of completion method. The determination of the point or points at which revenue shall be recognized as earned and costs shall be recognized as expenses using the percentage completion method require significant judgment and input from our production personnel as well as our accounting department.Accounting for this contract is essentially a process of measuring the results of relatively long-term events and allocating those results to relatively short-term accounting periods. This involves considerable use of estimates in determining revenues, costs, and profits and in assigning the amounts to accounting periods. The process is complicated by the need to evaluate continually the uncertainties inherent in the performance of contracts and by the need to rely on estimates of revenues, costs, and the extent of progress toward completion. While the contract revenue amount is fixed, costs related to the contract require the development of reasonable estimates.We generally obtain our estimates for materials, which we believe to be reasonable, based on vendor quotes for parts or purchase orders.We rely on past experience with external consultants and knowledge gained from other similar products manufactured to determine our estimated indirect and labor costs. We review and revise these estimates at least quarterly or when other circumstances indicate revision is necessary.Revisions to our cost estimates can have material impacts on our financial position and results of operations.For example, a 5% change in our cost estimates would result in an approximately $60,000 change in profit or additional losses related to the contract. See our Results of Operations discussion for the financial impacts of such revisions made during 2010. Income Taxes Deferred tax assets and liabilities are determined based on the difference between the financial statements and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. Our provision for income taxes is based on current statutory income tax rates. Significant judgment is required in determining income tax provisions as well as deferred tax asset and liability balances, including the estimation of valuation allowances and the evaluation of tax positions. Stock based compensation can create temporary differences between book and tax expenses. Accrued expenses to related parties which are not deductible until paid are also a source for temporary differences between book and tax value.In addition the company makes an assessment whether it is expected to realize tax benefits for the use of the carry forward losses in the near future. This assessment is partially based on historical data as well as future expectations. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. -16- ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Phoenix International Ventures, Inc. We have audited the accompanying consolidated balance sheets of Phoenix International Ventures, Inc. as of December 31, 2010 and 2009, and the related consolidated statements of income, stockholders’ equity, and cash flows for the years ended December 31, 2010 and 2009. Phoenix International Ventures, Inc.’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidate financial statements referred to above present fairly in all material respects, the consolidated financial position of Phoenix International Ventures, Inc. as of December 31, 2010 and 2009, and the consolidated results of its operation and its cash flows for each of the years ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that Phoenix International Ventures, Inc. will continue as a going concern. As discussed in Note 2 to the consolidated financial statements, Phoenix International Ventures, Inc. has suffered losses during the periods presented which raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s:/ Mark Bailey & Company, Ltd. Reno, Nevada May, 16, 2011 -17- Phoenix International Ventures, Inc. Consolidated Balance Sheets December 31, December 31, Assets Current assets Cash $ $ Accounts receivable, net Cost in excess ofbillings - Inventory Prepaid and other current assets Total current assets Property and equipment, net Other assets Total assets Liabilities and Stockholders' (Deficit) Current liabilities Line of credit Accounts payable Related party accounts payable Other accrued expenses Billings in excess of cost - Customer deposits Notes payable, related party Notes payable, current portion net of discounts Legal settlement Accrued officers salaries - Officer loans Total current liabilities Long term liabilities Notes payable Officer advances - Total long term liabilities Total liabilities Commitment and Contingencies Stockholders' (deficit) Preferred stock - $0.001 par value; 1,000,000 shares authorized; zero shares issued and outstanding - - at December 31, 2010 and December 31,2009 Common stock - $0.001 par value; 50,000,000 shares authorized; and 8,142,657 and 8,113,307 shares issued and outstanding at December 31, 2010 and December 31,2009. Additional paid in capital - Accumulated Deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' (deficit) $ $ The accompanying notes are an integral part of the financial statements -18- Phoenix International Ventures, Inc. Consolidated Income Statements For The Twelve Months Ended December 31, December 31, Sales $ $ Cost of sales ) ) Gross margin $ ) $ Operating expenses General and administrative expenses $ $ Total operating expenses $ $ Loss from operations $ ) $ ) Other Income (Loss) ) Interest expense ) ) Net loss before taxes $ ) $ ) Income taxes ) - Net loss $ ) $ ) Netloss per common share: Basic & diluted $ ) $ ) Weighted average shares outstanding: Basic and diluted The accompanying notes are an integral part of the financial statements -19- Phoenix International Ventures, Inc. Consolidated Statements of Stockholders' Deficit For The Years Ended December 31, 2010 and 2009 Additional Paid in Accumulated Shares Amount Capital Deficit Total Balance - December 31, 2008 $ $ $ ) $ ) Issuance of 2,381 shares as part of a note agreement at June 30, 2009 3 Issuance of 2,941 shares as part of a note agreement at June 30, 2009 3 Issuance of 2,294 shares as part of a note agreement at July 21, 2009 2 Issuance of 1,157 shares as part of a note agreement at August 29, 2009 1 Issuance of 1,816 shares as part of a note agreement at August 29,2009 2 Exercise of Options to purchase 56,000 shares at $0.50 per share at December 30, 2009 56 Net loss ) ) Balance - December 31, 2009 ) ) Incentive common stock issued 30 Net loss ) ) Balance - December 31, 2010 $ $ $ ) $ ) The accompanying notes are an integral part of the financial statements -20- Phoenix International Ventures, Inc. Consolidated Statements of Cash Flows For the Twelve Months Ended December 31 December 31 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash Depreciation Amortization of debt discount - Accrued interest - Change in accounts receivable Accounts receivable service fees - ) Cost in excess of billings ) Billing in excess of cost Change in inventory ) Changes in prepaid expenses Change in other assets ) Change in customer deposits ) Change in accounts payable Change in accrued expenses ) Change in amounts due to related party Net cash used in operating activities ) ) Cash flows from investing activities Purchase of property and equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities Net Proceeds from notes payable Proceeds from (payments on) line of credit ) Net cash provided by financing activities Decrease in cash ) ) Cash, beginning of year Cash, end of year $ $ Cash paid for Interest $ Income taxes - - Non-cash investing and financing activities: Issuance of 10,589 shares of common stock with promissory notes - $ Issuance of 56,000 shares of common stock with promissory notes - $ Issuance of 29,350 shares of common stock for debt discount $ - The accompanying notes are an integral part of the financial statements -21- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Note 1 - Summary of Significant Accounting Policies Nature of Activities Phoenix International Ventures, Inc. (PIV) was organized August 7, 2006 as a Nevada corporation to develop business in the market of defense and aerospace.Our primary business is manufacturing, re-manufacturing and upgrading of Ground Support Equipment (GSE) used in military and commercial aircraft. Basis of Presentation The consolidated financial statements include the accounts of the Company and its wholly owned US subsidiary Phoenix Aerospace, Inc. (PAI) and an Israeli subsidiary, Phoenix Europe Ventures, Ltd. (PEV). Significant intercompany accounts and transactions have been eliminated in consolidation.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (US GAAP). Cash and Cash Equivalents The Company considers cash in banks, deposits in transit, as well as all highly liquid investments purchased with an original maturity from the date of purchase of three months or less to be cash and cash equivalents. From time to time the Company maintains amounts on deposit with financial institutions which exceed federally insured limits. The Company has not experienced any significant losses in such accounts, nor does management believe it is exposed to any significant credit risk. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain amounts of assets, liabilities, revenues and expenses during the period. Actual results could differ from those estimates. Accounts Receivable Accounts receivable include amounts billed to customers.Accounts receivable are recorded at net realizable value consisting of the carrying amount less an allowance for uncollectible accounts. Historically, the Company has been successful at collecting amounts billed. The Company uses the allowance method to account for uncollectible accounts receivable balances. Under the allowance method, an estimate of uncollectible customer balances is made using factors such as the credit quality of the customer and the economic conditions in the market. Accounts are considered past due once the unpaid balance is 90 days or more outstanding, unless payment terms are extended. When an account balance is past due and attempts have been made to collect the receivable through legal or other means, the amount is considered uncollectible and is written off against the allowance balance. As of and for the year ended December 31, 2010 the accounts receivable balance, allowance for uncollectible accounts, and corresponding bad debt expense were not material.In 2009 we recognized bad debt expense of $8,989. -22- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Inventory Inventory is stated at the lower of cost or market, based on the specific identification method of inventory valuation. The Company periodically reviews inventory for obsolescence based on an assessment as to continued use of such equipment by the Company’s customers and potential customers. The Company’s inventory consists of certain parts that are held for direct resale, raw materials, and accumulated contract costs for items not yet delivered to the customer.These costs include purchases of direct materials, direct labor, and allocations of indirect production costs. Property, Plant and Equipment Property and equipment are stated at cost, less accumulated depreciation. Acquisitions of property and equipment in excess of $500 are capitalized. Depreciation is calculated using the straight-line method over estimated useful lives. Maintenance, repairs and renewals that do not materially prolong the useful life of an asset are expensed when incurred. The estimated useful lives are as follows: Equipment 5-7 years Furniture and fixtures 7 years Computer software 3-5 years Auto 5 years Income Taxes Deferred tax assets and liabilities are recorded to reflect temporary differences between the tax basis of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years. The tax rate used to determine the deferred tax assets and liabilities is the enacted tax rate for the year in which the differences are expected to reverse. Valuation allowances are recorded to reduce deferred tax assets to the amount that will more likely than not be realized. Concentrations The Company generates significant amounts of its revenue from a small number of customers.The United States Government, specifically the Air Force and Navy, represented 17%and 43% of the Company’s revenues for the years ended December 31, 2010 and 2009, respectively.The remaining 83% and 57%, respectively for the years ended December 31, 2010 and 2009, of sales were to less than tenaerospace companies and military contractors. Financial Instruments Financial instruments, including cash equivalents, marketable securities, accounts receivable and accounts payable are carried in the consolidated financial statements at amounts that approximate fair value at December31, 2010 and 2009. Fair values are based on market prices and assumptions concerning the amount and timing of estimated future cash flows and assumed discount rates, reflecting varying degrees of perceived risk. -23- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Generally accepted accounting principles prescribe methods for measuring fair value within the fair value hierarchy based on the inputs used.The fair value hierarchy as established by US GAAP is as follows: Level1– Quoted prices for identical instruments in active markets. Level2– Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations whose inputs are observable or whose significant value drivers are observable. Level3– Significant unobservable management judgment and estimates. Stock Based Compensation. The Company records the cost of employee and non-employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. That cost is recognized over the period during which itis required to provide service in exchange for the award—the requisite service period (usually the vesting period). No compensation cost is recognized for equity instruments for which employees and non-employees do not render the requisite service. The grant-date fair value of share options and similar instruments is estimated using a Black-Scholes option-pricing model. The Company did not issue any stock based compensation during the periods presented.Prior awards were fully vested on the date of grant with the corresponding expense recognized in previous periods. Revenue Recognition The Company accounts for its different revenue streams according to the following methods: · Long term manufacturing and design contracts – generally, contracts which have expected durations of more than twelve months are accounted for using the percentage of completion method. The Company estimates its cost to complete the contract and recognizes its revenues based on the total cost incurred at the period as percentage of the total expected cost of the contract. The Company reviews, at least quarterly, its assumptions relating to the contract estimates. · Short term manufacturing and re-manufacturingorders – generally, orders for a specific unit which require less than twelve months of work to complete. The Company recognizes revenue on these types of contracts based on the completed contract method when delivery has occurred. · Parts trading – generally, these orders are for parts that are not manufactured by the Company; and the Company buys and sells these parts with relatively small added value. The Company recognizes revenue on these types of contracts when delivery has occurred. · Study contracts – generally, these contracts are for conducting feasibility and proof of concept studies on items requested by the customer. The Company recognizes revenue on these types of contracts as contractual milestones are achieved. Cost of sales includes purchase of direct materials, freight, receiving, inspection, manufacturing labor and engineering, certain insurances, production supplies, allocated indirect labor and overhead costs,and allocated depreciation which to date has not been material. We generally provide one-year warranties on all of our products covering both parts and labor, although extended warranties may be purchased by customers. At our option, we repair or replace products that are defective during the warranty period if the proper usage and preventive maintenance procedures have been followed by our customers. Repairs that are necessitated by misuse of such products or are required beyond the warranty period are not covered by our normal warranty. In cases of defective products, the customer typically returns them to our Carson City, Nevada facility. Our service personnel then replace or repair the defective items and ship them back to the customer. Generally, all servicing is done at our plant, and we charge our customers a fee for those service items that are not covered by warranty. Except for our extended warranties, we currently do not offer our customers any formal written service contracts. We have not historically incurred significant warranty obligations on our products.As of December 31, 2010 and 2009 we accrued estimated warranty obligations of $23,269 and $0, respectively included in other accrued expenses. -24- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Earnings (loss) per Common Share The Company calculates its basic earnings (loss) per share based on the weighted-average effect of all common shares issued and outstanding.Net earnings (loss) is divided by the weighted average common shares outstanding during the period to arrive at the basic earnings (loss) per share. Diluted earningsper share is calculated by dividing net earningsby the sum of the weighted average number of common shares used in the basic earningsper share calculation and the weighted average number of common shares that would be issued assuming exercise or conversion of all potentially dilutive securities, excluding those securities that would be anti-dilutive to the earningsper share calculation. Both basic earnings (loss) and diluted earningsper share amounts are calculated for all periods presented. The Company does not have any outstanding instruments that are convertible into shares of common stock. Recent Issued Accounting Pronouncements In April 2010 the Financial Accounting Standards Board Issued Accounting Standards Update 2010-17 Revenue Recognition-Milestone Method (Topic 605) Milestone Method of Revenue Recognition a consensus of the FASB Emerging Issues Task Force.The amendments in the update provide guidance on the criteria that should be met for determining whether the milestone method of revenue recognition is appropriate. A vendor can recognize consideration that is contingent upon achievement of a milestone in its entirety as revenue in the period in which the milestone is achieved only if the milestone meets all criteria to be considered substantive.Determining whether a milestone is substantive is a matter of judgment made at the inception of the arrangement.The update also provides for additional disclosure.The amendments in the update are effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June 15, 2010. Early adoption is permitted.The Company is currently assessing the applicability of this update to our study contracts.If the Company determines the update is applicable, it may have material impacts on our future financial position, results of operations, and cash flows. Reclassifications The Company has reclassified certain prior period amounts to conform to the current year presentation. These reclassifications had no material impact on the financial position, results of operations, or cash flows in the periods presented. Note 2 - Financial Condition, Liquidity, and Going Concern At December 31, 2010, the Company assessed its ability to continue as a going concern. The Company has a significant working capital deficit which is reflective of the inability to meet its outstanding vendor obligations. The inability to meet these obligations has severely hampered the Company’s ability to generate revenue from the normal course of business. The Company, since early 2011, has implemented an aggressive plan to raise additional capital primarily through equity financing in order to fund planned operations.Through the date of this report the Company has achieved limited success in obtaining financing primarily through private placements. The Company believes, although there can be no assurance, that its capital raising efforts will be sufficient to begin fulfilling ongoing orders.Additionally, the Company has significantly reduced its operating expenses in the interim. If the Company is unsuccessful in obtaining capital it will fail to continue as going concern. Note 3 - Geographical Segments Product revenues are attributed to regions based on the location of the customer. The following table summarizes the Company’s geographical customer concentration of total product revenue. Region: United States 91 % 92 % Europe 9 % 8 % Total: % % -25- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Note 4 - Inventory At December 31, 2010 and 2009 inventory consisted of the following: Raw materials $ $ Work in process Subtotal Non-current inventory (classified as other assets) - Total $ $ For the twelve months ended December 2010 the Company recognized an expense of $114,000 related to a fair value adjustment for obsolete inventory previously classified as non-current in 2009.The expense is included in general and administrative expenses for the twelve months ended December 31, 2010. Note 5 – Long-Term Contracts For certain contracts, specifically the USAF trailer program currently in progress, the Company recognizes revenues in accordance with the percentage of completion method of accounting. The percentage of completion method involves cost estimates to compute the contract profit which are subject to review and revision. Cost and estimated earnings on this contract for the years ended December 31, 2010 and 2009 were as follows: Costs incurred to date $ $ Estimated contract profit (loss) ) Less: billings to date ) ) Costs (billings) in excess ofbillings (costs) and recognized profit (loss) $ ) $ During the year ended December 31, 2010 the Company made material revisions to its estimated costs to complete the USAF trailer program.These revisions resulted in the Company recognizing no revenue for the year ended December 31, 2010 as well as a loss of $59,201. Note 6 - Property and Equipment At December 31, 2010 and 2009 property and equipment consisted of the following: Equipment $ $ Office equipment Auto Trailer Software system Less accumulated depreciation ) Total $ $ -26- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Depreciation expense for the years ended December 31, 2010 and 2009 was $19,974 and $20,331, respectively. Note 7 - Notes Payable The Company has been able to either extend or secure new debt financing during the period ending December 31, 2010. As of December 31, 2010 and 2009 accrued interest relating to notes payable was approximately $25,000 and $1,500, respectively.Interest expense associated with the notes payable was approximately $55,000 in 2010 compared to approximately $37,000 in 2009. Outstanding notes of approximately $342,000 are in default. Two of the defaults are due to the inability to pay off the entire amount as per the maturity date while the other four are in default because of inability to make required quarterly interest payments. All notes that are currently in default have been categorized as current.As of the date of this report no demands of repayment have been made on these notes. At December 31, 2010 and 2009 notes payable consist of the following: Description Unsecured, issued to an individual in August 2009, previously due August 2010, 15% interest accrued monthly, interest paid quarterly, related party Unsecured, issued to a corporation in August 2009, previously due August 2010, 15% interest accrued monthly, interest paid quarterly, related party Unsecured, issued to an individual in February 2009, due February 2011, 11% interest accrued monthly, interest paid quarterly, related party - Unsecured, issued to a corporation in March 2010, due March 2011, 11% interest accrued monthly, interest paid quarterly, related party - Unsecured, issued to an individual in May 2010, due May 2011, 11% interest accrued monthly, interest paid quarterly, related party - Unsecured, issued to an individualin June 2010, due June 2011, 11% interest accrued monthly, interest paid quarterly - Unsecured, issued to a corporation extended in June 2010, due June 2011, 11% interest accrued monthly, interest paid quarterly, related party Unsecured, issued to an individual extended in July 2010, due July 2011, 11% interest accrued monthly, interest paid quarterly, related party Issued to a financial institution in October 2007, due October 2012, 0% interest, secured by automobile Issued to a financial institution in October 2009, due October 2014, 8% interest, secured by automobile Unsecured, issued to a financial institution in October 2009, due October 2013, interest of Prime + 6.5% Unsecured, issued to a corporation in November 2010, due April 2011, 9% interest - Unsecured, issued to a financial institution in a foreign country, 12.4% interest Unsecured, issued to a corporation, 7% interest - Unsecured, issued to an individual in June 2009, due June 2010, 15% interest accrued monthly, interest paid quarterly, related party - Other unsecured short term notes payable to various financial institutions - Total Notes Payable Less current portion Non-current portion Maturities of long-term debt over each of the next five years - Total principal payments $ Note 8 - Related Party Transactions As of December 31, 2010, the Company owed a total of $1,480,509 to related parties, including $382,610 in notes payable as identified above in Note 7, $166,915 due to a consultant, $321,365 due in respect to deferred payment of salaries to certain of the Company’s current and former officers, $77,783 of accrued vacation to officers, $123,000 with respect to parts purchased, and $408,836 of officer advances. These related parties and officers have agreed not to demand payment until the Company’s financial resources and cash reserves are sufficient enough to permit payment. During 2010, the Company purchased inventory from a related party totaling $225,000.At December 31, 2010, the Company owed that related party $123,000. This amount is recorded in related party accounts payable on the balance sheet. -27- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 On April 26, 2007, the Company entered into a consulting agreement with a related party to assist the Company with its business development.At December 31, 2010 the Company owes $166,915 to the related party and is recorded in related party accounts payable on the balance sheet. Consulting fees under the agreement require a minimum annual payment of $120,000. Note 9 - Stock Based Compensation and Warrants The Company does not have a formally approved stock-based compensation plan. For the years ended December 31, 2010 and 2009 the Company did not issue any stock-based (options) compensation.All previously issued options were expensed in periods not presented in this report.As of December 31, 2010 all remaining, unexercised outstanding options expired. The following table illustrates the Company’s option activity as of December 31, 2010: Shares Weighted Average Exercise Price Outstanding at January 1, 2009 $ Granted – – Exercised Forfeited/Expired – – Outstanding at December 31, 2009 Granted – – Exercised – – Forfeited/Expired Outstanding at December 31, 2010 – – Warrants In periods prior to those presented, the Company issued warrants in connection with private placements of debt and equity. At December 31, 2009 the Company had 33,950 warrants outstanding.At December 31, 2010 all previously outstanding warrants expired unexercised.No additional warrants were issued during the years ended December 31, 2010 and 2009. -28- Phoenix International Ventures, Inc. Notes to Consolidated Financial Statements December 31, 2010 Note 10- Income Taxes Significant components of the Company’s net deferred tax asset as of December 31, 2010 and 2009 were as follows: Deferred tax assets: Net operating loss carryforwards $ $ Uniform capitalization ) Accrued vacation pay Non qualified stock options - Settlement Agreement Subpart F losses Currency Changes - Accrued Warranty Reserve - Related party accrued expenses Property plant & equipment ) ) Net deferred tax asset Less: Current Portion ) ) Non-current Portion Less valuation allowance ) ) Deferred tax asset after valuation allowance $
